DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 07 May 2021 have been fully considered but they are moot in part, persuasive in part, and not persuasive in part.  Although the examiner does not necessarily disagree with Applicant’s position regarding how the invention distinguishes over the prior art, the examiner maintains that the claim language does not support the position that the applicant holds.  Accordingly, new grounds of rejection are presented below to support the examiner’s position and further clarify deficiencies in the present claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, at line 6, the claim recites “the electroanatomical mapping system determining a subset of the plurality of the electrophysiology data points…” and further at line 15 recites the same language, with a different limitation.  It is unclear whether the second recitation of determining a subset at line 15 is the same, different, additional, or a subset of the subset determined in the claim at line 6.  
In addition, in claim 1, line 13, the electroanatomical mapping system is claimed to automatically modify the plurality of inclusion criteria; however, this step is indefinite because it is unclear for when, how, or for what purpose this step is being performed.  The importance of this step is critical because the previous claim limitation sets forth the step of “setting a target number of data points from the plurality of electrophysiology data points for inclusion in the electrophysiology map of the portion of the patient’s anatomy”.  This target number and the electrophysiology map of the portion of the patient’s anatomy appears to be the product of the method; accordingly, it is unclear how or whether this is affected by, or methodologically involved with the steps of the electroanatomical mapping system determining the (second) subsequent subset in the last step of the claim, which is not related or tied back into the electrophysiological map at all.  It appears as though the last two claimed steps are not related to the map, and it is unclear what these steps are actively accomplishing in relation to the previous framework laid out for the electrophysiological map.  They appear to be attempting to retroactively limiting inclusion criteria, after the inclusion criteria has already been relied upon to create a map without actively requiring the map to be affected in any manner.  
Lastly, in claim 1, the phrase recited at the end of the claim “that includes a number of electrophysiology data points” is unclear and confusing as to what exactly is being claimed or required here.  A subset of the plurality of electrophysiology data points recited in the same limitation would appear to require data points in order to be a subset, so it is unclear if the applicant is attempting to include data points other than those within the subset.
Further clarification is required.
Claims 2-15 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claim 19 shares the same issues as found in Claim 1, and is rejected under the same rationale.  Specifically, after data points for inclusion in an electrophysiology map are received, a subset is determined, then the inclusion criteria is modified, and another subset is determined.  It is unclear whether the second recitation of determining a subset is the same, different, additional, or a subset of the subset determined previously. Furthermore, there appears to be no purpose for determining the first subset of data points when the inclusion criteria is automatically modified, and a second subset of electrophysiology data points is immediately determined.  It appears the first step of determining a subset has no further purpose for being tied back into the processing scheme or framework.  In addition, Claim 19 also requires the processor configured to receive a “target number of electrophysiology data points”; however, this target number 
Claims 20-22 are rejected under the same rationale as being dependent upon claim 19 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (US 2011/0054559).
Regarding claim 1, Rosenberg teaches a method of generating an electrophysiology map of a portion of a patient's anatomy using an electroanatomical mapping system, comprising: defining a plurality of inclusion criteria (e.g. ¶¶ 26 - pacing capture threshold, pacing impedance, sense amplitude (P and/or R wave), and presence or absence of unwanted phrenic nerve capture); collecting a plurality of electrophysiology data points, each electrophysiology data point being associated with inclusion data (e.g. ¶¶ 23 – “maneuver a lead to various locations and sense intrinsic cardiac signals, evoked response signals, actual arrhythmia signals or induced arrhythmia signals”); the electroanatomical mapping system determining a subset of the plurality of electrophysiology data points having associated inclusion data that satisfies the plurality of inclusion criteria and that includes a number of electrophysiology data points (e.g. ¶¶ 103 – mapping capture threshold points specifically, which is a subset of the plurality of data points); setting a target number of electrophysiology data points from the plurality of electrophysiology data points for inclusion in the electrophysiology map of the portion of the patient's anatomy, the target number being different from the number of electrophysiology data points in the subset (e.g. ¶¶ 123-124 – where a target number of data points are set based on the clinician targeting a specific region to be mapped or narrowing a specific range i.e. 3-4.5V); the electroanatomical mapping system automatically modifying the plurality of inclusion criteria and the electroanatomical mapping system determining a subset of the plurality of electrophysiology data points having associated inclusion data that satisfies the modified plurality of inclusion criteria and that includes a number of electrophysiology 
Regarding claim 19, Rosenburg discloses a system for generating an electrophysiology map of a portion of a patient's anatomy, comprising: an inclusion processor configured to: receive as input a plurality of electrophysiology data points, each electrophysiology data point being associated with inclusion data (e.g. ¶¶ 23 – “maneuver a lead to various locations and sense intrinsic cardiac signals, evoked response signals, actual arrhythmia signals or induced arrhythmia signals”); receive as input a plurality of inclusion criteria (e.g. ¶¶ 26 - pacing capture threshold, pacing impedance, sense amplitude (P and/or R wave), and presence or absence of unwanted phrenic nerve capture); receive as input a target number of electrophysiology data points for inclusion in an electrophysiology map (e.g. ¶¶ 123-124 – where a target number of data points are set based on the clinician targeting a specific region to be mapped or narrowing a specific range i.e. 3-4.5V); determine a subset of the plurality of electrophysiology data points having associated inclusion data that satisfy the plurality of inclusion criteria (e.g. ¶¶ 103 – mapping capture threshold points specifically, which is a subset of the plurality of data points); automatically modify the plurality of inclusion criteria and determine a subset of the plurality of electrophysiology data points having associated inclusion data that satisfy the modified plurality of inclusion criteria (e.g. ¶¶ 123-127 – where it is noted that as the clinician selected a different region – i.e. septal wall or coronary sinus - the inclusion criteria is adjusted).
Regarding claims 2-6 and 20, Rosenberg discloses a mapping processor configured to generate a graphical representation of the map from the subset of the 
Regarding claim 10-11 and 22, Rosenberg discloses the processor is configured to itereatively repeat the steps and automatically modify the plurality of inclusion criteria until a number of electrophysiology data points in the subset equals the target number (e.g. ¶¶ 103 – where the examiner notes the data will keep updating while any required additional data is collected).

Allowable Subject Matter
Claims 7-9, 12-15, and 21 avoid the prior art of record, but remain rejected under §§112 and/or 101, as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792